Citation Nr: 0303839	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-42 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 40 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the veteran was denied entitlement to an 
increased rating for bilateral hearing loss and entitlement 
to service connection for a bilateral knee condition.

A hearing was held in front of a hearing officer at the RO in 
December 1996.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Prior to March 26, 1997, the veteran's bilateral hearing 
loss is manifested by an average pure tone threshold loss of 
66.25 decibels in the right ear and 55 decibels in the left 
ear, and by speech recognition of 80 percent in the right ear 
and 84 percent in the left ear.

3.  Test results of March 26, 1997 show that the veteran's 
bilateral hearing loss is manifested by an average pure tone 
threshold loss of 68.75 decibels in the right ear and 58.75 
decibels in the left ear, and by speech recognition of 70 
percent in the right ear and 72 percent in the left ear.


4.  After November 29, 2001, the veteran's bilateral hearing 
loss is manifested by an average pure tone threshold loss of 
80 decibels in the right ear and 50 decibels in the left ear, 
and by speech recognition of 56 percent in the right ear and 
60 percent in the left ear.

5.  The veteran's current bilateral knee condition began 
years after service and was not incurred in or aggravated by 
his period of active military service.
 

CONCLUSIONS OF LAW

1.  Prior to March 26, 1997, the schedular criteria for a 
rating in excess of 10 percent for residuals of bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2002).

2.  Between March 26, 1997 and November 28, 2001, the 
schedular criteria for a rating in excess of 20 percent for 
residuals of bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2002).

3.  From November 29, 2001, the schedular criteria for a 
rating in excess of 40 percent for residuals of bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2002).

4.  Residuals of a bilateral knee condition were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation of Residuals for 
Bilateral Hearing Loss 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, an August 1977 rating decision granted service 
connection and assigned a noncompensable disability 
evaluation for high frequency bilateral hearing loss, 
effective from May 1977.  In March 1996, the RO denied the 
veteran's claim for an increased evaluation and continued the 
veteran's noncompensable (zero percent) rating.  The veteran 
filed a timely Notice of Disagreement in March 1996.  
Subsequently, a May 1997 hearing officer's rating decision 
assigned a 10 percent rating from December 5, 1995, the date 
of the veteran's claim for an increased evaluation.  In a 
December 2002 rating decision, the RO assigned the veteran a 
20 percent rating effective from March 26, 1997 (the date of 
an audiometric test) and a 40 percent rating effective from 
November 29, 2001 (the date of the veteran's claim for 
increased compensation due to unemployability).  The appeal 
for an increased rating remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  


The Board notes that the ratings at issue in this appeal 
include a period of time before the effective date of the 
current regulations concerning evaluation of impairment of 
auditory acuity.  The changes, effective on June 10, 1999, do 
not affect the result in this case.  Consequently, the Board 
concludes that neither the former nor the current regulations 
are more favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (When there has been a change 
in an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.)

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination test, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels, from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  See 38 C.F.R. § 4.85; Diagnostic Code 
6100 (2002).  

The Board treats the veteran's statements concerning his 
hearing loss as credible assertions.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the numeric designations 
do not produce a disability evaluation that would warrant the 
assignment of an increased rating in any of the three time 
periods discussed above.  See 38 C.F.R. Part 4 §§ 4.85, 4.87, 
Diagnostic Code 6100 (2002).

The Board acknowledges the veteran's complaints of bilateral 
hearing loss.  However, the veteran has not demonstrated that 
he has the medical expertise that would render competent his 
statements as to the current severity of his bilateral 
hearing loss disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.85 with respect to the 
current severity of his disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The Board finds that the record does not support a higher 
disability evaluation for bilateral hearing loss.  Each 
disability rating assigned during the period in question - 10 
percent, 20 percent, and 40 percent - will be addressed 
separately below.

10 Percent Prior to March 26, 1997

The VA audiology examination conducted in December 1995 shows 
that the right ear had pure tone thresholds of 15, 75, 85, 
and 90 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for a puretone threshold average of 66.25 
decibels.  The right ear had speech recognition of 80 
percent.  The examination report showed that the left ear had 
pure tone thresholds of 15, 50, 80, and 75 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively, for a puretone 
threshold average of 55 decibels.  The left ear had speech 
recognition of 84 percent.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss disability is assigned Level IV, while 
his left ear hearing loss disability is assigned Level II.  
This degree of bilateral hearing loss disability receives a 
noncompensable (zero percent) rating.  Consequently, the 
degree of veteran's bilateral hearing loss disability does 
not warrant the assignment of a rating in excess of 10 
percent for the time period prior to March 26, 1997.  See 
38 C.F.R. § 4.87; Diagnostic Code 6100, Table VII (2002).

20 Percent between March 26, 1997 and November 28, 2001

A VA audiology examination conducted on March 26, 1997, shows 
that the right ear had pure tone thresholds of 25, 75, 85, 
and 90 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively, for a puretone threshold average of 68.75 
decibels.  The right ear had speech recognition of 70 
percent.  The examination report showed that the left ear had 
pure tone thresholds of 25, 55, 80, and 75 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively, for a puretone 
threshold average of 58.75 decibels.  The left ear had speech 
recognition of 72 percent.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss disability is assigned Level VI, while 
his left ear hearing loss disability is assigned Level V.  
This degree of bilateral hearing loss disability receives a 
20 rating.  The degree of the veteran's bilateral hearing 
loss disability does not warrant the assignment of a rating 
in excess of 20 percent for the time period prior to November 
29, 2001.  See 38 C.F.R. § 4.87; Diagnostic Code 6100, Table 
VII (2002).

40 percent From November 29, 2001

The most recent VA audiology examination, conducted in 
September 2002, shows that the right ear had pure tone 
thresholds of 40, 80, 95, and 105 decibels at 1000, 2000, 
3000 and 4000 hertz, respectively, for a puretone threshold 
average of 80 decibels.  The right ear had speech recognition 
of 56 percent.  The examination report showed that the left 
ear had pure tone thresholds of 35, 65, 90, and 10 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively, for a 
puretone threshold average of 50 decibels.  The left ear had 
speech recognition of 60 percent.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss disability is assigned Level VIII, 
while his left ear hearing loss disability is assigned Level 
VI.  This degree of bilateral hearing loss disability 
receives a 40 percent rating.  The degree of the veteran's 
bilateral hearing loss disability does not warrant the 
assignment of a rating in excess of 40 percent for the time 
period from November 29, 2001 to the present.  See 38 C.F.R. 
§ 4.87; Diagnostic Code 6100, Table VII (2002).

Exceptional Patterns of Hearing Impairment

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  In this case, none of the 
veteran's audio examination results show this exceptional 
pattern of hearing impairment.  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz.  See 38 C.F.R. § 4.86 (2002).  In this case, none 
of the left ear results meet this criterion.  The right ear 
meets this criterion in the test results obtained in December 
1995 and March 1997.  Nonetheless, the percentage disability 
evaluations do not increase with application of 38 C.F.R. 
§ 4.86 in this case.  Applying 38 C.F.R. § 4.86(b) to the 
December 1995 test results would yield a hearing loss 
designation of level V for the right ear.  Combined with the 
hearing loss at level II in the left ear, this would still 
only support the 10 rating already assigned for residuals of 
bilateral hearing loss during the applicable time period.  
Applying 38 C.F.R. § 4.86(b) to the March 1997 test results 
would yield a hearing loss designation of level V for the 
right ear.  Combined with the hearing loss at level V in the 
left ear, this would still only support the 20 rating already 
assigned for residuals of bilateral hearing loss during the 
applicable time period.   

Extraschedular Evaluation

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the service-connected 
hearing loss disability.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or produce marked interference with the veteran's employment.  
The veteran has not produced objective evidence that would 
indicate that his service-connected disability has interfered 
with his employment to such an extent that he is entitled to 
extraschedular consideration.  For these reasons, an 
extraschedular rating is not warranted.

In brief, the veteran's claim for increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive an increased rating for any of the three time periods 
discussed above under Diagnostic Code 6100.  The Board finds 
that the evidence shows that the ratings assigned, including 
10 percent for the time period prior to March 26, 1997, 20 
percent for the time period prior to November 29, 2001, and 
40 percent for the time period from November 29, 2001, for 
the veteran's residuals of bilateral hearing loss are all 
still appropriate.

II. Entitlement to Service Connection for Bilateral Knee 
Condition

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he currently suffers from a 
bilateral knee disability as a result of his active service, 
and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that the record does not support his contention, and that 
service connection for a bilateral knee disability is not 
warranted.

The veteran's service medical records do not reflect that he 
suffered from knee disability.  A February 1959 treatment 
record shows that the veteran was treated after falling down 
stairs, but no specific complaint or findings referred to any 
injury to his knees.  The veteran's separation examination 
report, dated in January 1977, is negative for any residuals 
of a bilateral knee condition.  A July 1977 VA examination 
report, conducted shortly after the veteran's discharge from 
service, also did not note that the veteran suffered from a 
bilateral knee condition.      

While VA treatment records from multiple sources are 
contained in the file, only a May 1997 treatment record noted 
that the veteran had degenerative arthritis of both knees, 
with the right knee being worse that the left knee.  In the 
December 1996 hearing transcript, the veteran stated that his 
knees began to bother him in 1992 and that he did not have 
evidence of a knee condition in service or evidence that 
would link his current knee condition to his active service. 

In a February 1996 VA examination report, the veteran stated 
that he fell from a tank during service and injured his 
knees.  The examiner stated that the veteran had long-
standing arthralgia in his right knee.  The veteran's range 
of motion was recorded as flexion of 130 degrees in each 
knee.  Scattered crepitus was noted in the examination report 
as well.  A diagnosis of degenerative joint disease of 
bilateral knees with weight-bearing joint range of movement 
crepitus and restricted mobility was listed in the report.  A 
January 1996 X-ray report stated that the veteran had non-
specific tricompartmental degenerative changes in both knees 
and an old-healed proximal fibular fracture on the left.  A 
February 1996 X-ray report stated that the veteran suffered 
from moderate degenerative changes in his right knee and mild 
degenerative changes in his left knee.   

The Board acknowledges the veteran's complaints of residuals 
of a bilateral knee condition.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between active military service and his current residuals of 
a bilateral knee condition.  His opinion alone cannot meet 
the burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and his 
current bilateral knee disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As discussed above, statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).

In brief, the competent medical evidence of record does not 
show that the veteran's bilateral knee condition is related 
to his period of active service.  There is no evidence that 
shows the veteran suffers from a knee condition that was 
incurred in or aggravated by active service.  The veteran's 
current bilateral knee condition was first noted over 15 
years after his separation from service.  In addition, no 
medical evidence of record showed that the veteran's current 
bilateral knee condition is etiologically related to his 
military service.  The Board finds that the veteran's claim 
of service connection for residuals of a bilateral knee 
condition must be denied.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for bilateral 
hearing loss and entitlement to service connection for a 
bilateral knee condition.  The appellant has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran letters dated in May 
2001 and December 2002, which notified him of the type of 
evidence necessary to substantiate his claims.  The May 2001 
letter also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  


This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

